ORDER

PER CURIAM.
Appellant Carl Bangs was convicted by a jury of three counts of first-degree statutory rape under § 566.032, RSMo 20001 and three counts of first-degree statutory sodomy under § 566.062. He was sentenced to six consecutive life terms of imprisonment. On appeal, Appellant argues that the trial court 1) erred in denying Appellant’s motion to suppress his confession, and 2) committed plain error and abused its discretion in faffing to strike the opinion testimony of the officers who took Appellant’s confession and testified that they believed Appellant lied before confessing.
Affirmed. Rule 30.25(b).

. All further statutory references are to RSMo 2000 unless indicated otherwise.